Title: From George Washington to Major General John Sullivan, 19 February 1776
From: Washington, George
To: Sullivan, John



Dr Sir,
Cambridge Feby 19th 1776

I am a little surprizd, and concern’d to hear of your moving to Colo. Royals House—I thought you knew, that I had made a point of bringing Genel Lee from thence on Acct of the distance from his Line of Command—at least that he should not Sleep there—The same reasons holding good with respect to

yourself, I should be glad if you could get some place nearer, as I think it too hazardous to trust the left Wing of our Army without a General Officer upon the spot in cases of immergency. I do not wish you to return to your old House—any other tolerably convenient will satisfy me, and I am sure be pleasing to yourself, as I know you would not easily forgive yourself if any thing wrong shd happen for want of your presence on any sudden call. I am with great esteem—Dr Sir Yr Most Obedt Servt

Go: Washington

